Exhibit 10.4e

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 25, 2011
(the “Effective Date”) between (i) OXFORD FINANCE CORPORATION, a Delaware
corporation (“Lender”), and (ii) COMPLETE GENOMICS, INC., a Delaware corporation
(“Borrower”), provides the terms on which Lender shall lend to Borrower and
Borrower shall repay Lender. The parties agree as follows:

 

  1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

  2. LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lender the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Term Loan.

(a) Availability. Subject to the terms and conditions of this Agreement, on the
Effective Date, Lender agrees to make one (1) loan available to Borrower in an
amount up to $20,000,000.00 (the “Term Loan”) (which must be used to pay in full
and terminate the Existing Loan Agreement and for general corporate purposes).
After repayment, the Term Loan may not be re-borrowed.

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first Payment Date following the Funding Date of the Term Loan, and
continuing on the Payment Date of each month thereafter through and including
the Payment Date immediately preceding the Amortization Date. Commencing on the
Amortization Date, and continuing on the Payment Date of each month thereafter,
Borrower shall make consecutive equal monthly payments of principal and
interest, in arrears, to Lender, as calculated by Lender based upon: (1) the
amount of the Term Loan, (2) the effective rate of interest, as set forth in
Section 2.2(a), and (3) a repayment schedule equal to thirty (30) months. All
unpaid principal and accrued and unpaid interest is due and payable in full on
the Maturity Date. The Term Loan may only be prepaid, at Borrower’s option, in
accordance with Section 2.1.1(d).

(c) Mandatory Prepayment Upon an Acceleration. If the Term Loan is accelerated
following the occurrence of an Event of Default or otherwise, Borrower shall
immediately pay to Lender an amount equal to the sum of: (i) all outstanding
principal plus accrued but unpaid interest, (ii) the Prepayment Fee, (iii) the
Final Payment, plus (iv) all other sums, that shall have become due and payable
but have not been paid, including interest at the Default Rate with respect to
any past due amounts.

(d) Permitted Prepayment of Term Loan. Borrower shall have the option to prepay
all, but not less than all, of the Term Loan advanced by Lender under this
Agreement, provided Borrower (i) provides written notice to Lender of its
election to prepay the Term Loan at least five (5) Business Days prior to such
prepayment, and (ii) pays, on the date of such prepayment (A) all outstanding
principal plus accrued but unpaid interest, (B) the Prepayment Fee, (C) the
Final Payment, plus (D) all other sums, that shall have become due and payable
but have not been paid, including interest at the Default Rate with respect to
any past due amounts.

2.2 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.2(b), the principal amount outstanding
under the Loan shall accrue interest at a fixed per annum rate equal to the
Basic Rate, determined by Lender as of the Funding Date for the Loan, which
interest shall be payable monthly in accordance with Section 2.2(e).



--------------------------------------------------------------------------------

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points above the rate that is otherwise applicable thereto
(the “Default Rate”). Payment or acceptance of the increased interest rate
provided in this Section 2.2(b) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Lender.

(c) 360-Day Year. Interest shall be computed on the basis of a 360-day year
comprising twelve (12) months consisting of thirty (30) days.

(d) Debit of Accounts. Lender will debit, first, the Designated Deposit Account,
and, second, any other of the Borrower’s accounts, for principal and interest
payments or any other amounts Borrower owes Lender under the Loan Documents when
due. These debits shall not constitute a set-off. Lender will notify Borrower if
Lender elects to debit any of Borrower’s deposit accounts and Borrower will
provide Lender with account information necessary to process debits through
automated clearing house transfers.

(e) Payments. Unless otherwise provided, interest is payable monthly on the
Payment Date of each month. Payments of principal and/or interest received after
12:00 noon Pacific time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day.

2.3 Secured Promissory Note. Each Loan shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (the “Secured
Promissory Note”), and shall be repayable as set forth herein. The Borrower
irrevocably authorizes Lender to make or cause to be made, on or about the
Funding Date of any Loan or at the time of receipt of any payment of principal
on Lender’s Secured Promissory Note, an appropriate notation on Lender’s Secured
Promissory Note Record reflecting the making of the Loan or (as the case may be)
the receipt of such payment. The outstanding amount of each Loan set forth on
Lender’s Secured Promissory Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to Lender, but the failure to record,
or any error in so recording, any such amount on Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Secured Promissory Note to make payments of principal of
or interest on any Secured Promissory Note when due. Upon receipt of an
affidavit of an officer of Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, the Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.

2.4 Fees. Borrower shall pay to Lender:

(a) Commitment Fee. A fully earned, non-refundable commitment fee of One Hundred
Thousand Dollars ($100,000.00), receipt of which Lender hereby acknowledges;

(b) Prepayment Fee. The Prepayment Fee, when due hereunder;

(c) Lender’s Expenses. All Lender’s Expenses (including reasonable attorneys’
fees and expenses) incurred through and after the Effective Date, when due; and

(d) Final Payment. The Final Payment, when due hereunder.

 

  3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Lender’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Borrower shall consent to or shall have received, in form and substance
satisfactory to Lender, such documents, and completion of such other matters, as
Lender may reasonably deem necessary or appropriate, including, without
limitation:

(a) duly executed original signatures to the Loan Documents to which Borrower is
a party;

(b) duly executed original signatures to the Warrants;

 

2



--------------------------------------------------------------------------------

(c) duly executed original signatures to the Control Agreements relating to
Borrower’s accounts at Comerica Bank, Silicon Valley Bank and UBS;

(d) duly executed original Secured Promissory Notes in favor of Lender in an
amount not to exceed the Term Loan;

(e) Operating Documents and a good standing certificate of Borrower certified by
the Secretary of State of the State of Delaware as of a date no earlier than
thirty (30) days prior to the Effective Date;

(f) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(g) Lender shall have received certified copies, dated as of a recent date, of
financing statement searches, as Lender shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

(h) a landlord’s consent with respect to each of Borrower’s leased locations,
executed in favor of Lender;

(i) a duly executed post-close agreement between Borrower and Lender;

(j) a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signatures thereto;

(k) a payoff letter from Comerica Bank in respect of the Existing Loan
Agreement;

(l) evidence that (i) the Liens securing Indebtedness owed by Borrower to
Comerica Bank will be terminated and (ii) the documents and/or filings
evidencing the perfection of such Liens, including without limitation any
financing statements and/or control agreements, have or will, concurrently with
the initial Credit Extension, be terminated;

(m) evidence satisfactory to Lender that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements
in favor of Lender; and

(n) payment of the fees and Lender’s Expenses then due as specified in
Section 2.4 hereof.

3.2 Conditions Precedent to all Credit Extensions. The obligation of Lender to
make each Credit Extension, including the initial Credit Extension, is subject
to the following:

(a) except as otherwise provided in Section 3.4, timely receipt of an executed
Payment/Advance Form;

(b) the representations and warranties in Section 5 shall be true, in all
material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension. Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

 

3



--------------------------------------------------------------------------------

(c) in Lender’s reasonable discretion, there has not been any Material Adverse
Change or any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Lender.

3.3 Covenant to Deliver. Borrower agrees to deliver to Lender each item required
to be delivered to Lender under this Agreement as a condition to any Credit
Extension. Borrower expressly agrees that a Credit Extension made prior to the
receipt by Lender of any such item shall not constitute a waiver by Lender of
Borrower’s obligation to deliver such item, and any such Credit Extension in the
absence of a required item shall be made in Lender’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of the Term Loan set forth in this
Agreement, on the Funding Date of the Term Loan, Lender shall credit and/or
transfer (as applicable) to Borrower’s Designated Deposit Account, an amount
equal to the Term Loan.

 

  4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants to Lender, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Lender, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral (subject only to Permitted Liens
that may have superior priority under this Agreement). If Borrower shall acquire
a commercial tort claim (as defined in the Code), Borrower shall promptly notify
Lender in a writing signed by Borrower of the general details thereof (and
further details as may be required by Lender) and grant to Lender, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Lender.

If this Agreement is terminated, Lender’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Lender’s obligation to make Credit Extensions has terminated, Lender’s Lien
in the Collateral shall automatically be released and terminated and all rights
in the Collateral shall revert to Borrower, and Lender shall, at Borrower’s sole
cost and expense, enter into or provide any documentation reasonably requested
by Borrower in order to evidence such release and termination of Lender’s Lien
in the Collateral.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Lender to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, may violate the rights of Lender under this
Agreement.

 

  5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization: Power and Authority. Borrower and each of
its Subsidiaries, if any, are duly existing and in good standing, as Registered
Organizations in their respective jurisdictions of formation and are qualified
and licensed to do business and are in good standing in any jurisdiction in
which the conduct of their business or their ownership of property requires that
they be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business. In connection
with this Agreement, Borrower has delivered to Lender a completed perfection
certificate signed by Borrower (the “Perfection Certificate”). Borrower
represents and warrants that (a) Borrower’s exact legal name is that indicated
on the Perfection Certificate and on the signature page hereof; (b) Borrower is
an organization of the type and is organized in the jurisdiction set forth in
the Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Lender of such occurrence and provide Lender with Borrower’s organizational
identification number.

 

4



--------------------------------------------------------------------------------

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect) or
are being obtained pursuant to Section 6.1(b), or (v) constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement to which it is a party or by which it is bound in
which the default could reasonably be expected to have a material adverse effect
on Borrower’s business.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Lender, the deposit
accounts, if any, described in the Perfection Certificate delivered to Lender in
connection herewith, or of which Borrower has given Lender notice and taken such
actions as are necessary to give Lender a perfected security interest therein.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
In the event that Borrower, after the date hereof, intends to store or otherwise
deliver any portion of the Collateral having a book value in excess of Fifty
Thousand Dollars ($50,000) to a bailee, then Borrower will first receive the
written consent of Lender and such bailee must execute and deliver a bailee
agreement in form and substance reasonably satisfactory to Lender.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other material agreement with respect to
which Borrower is a licensee that (a) prohibits or otherwise restricts Borrower
from granting a security interest in Borrower’s interest in such license or
agreement or any other property, or (b) for which a default under or termination
of could interfere with Lender’s right to sell any Collateral. Borrower shall
provide written notice to Lender within ten (10) days of entering or becoming
bound by any such license or agreement which is reasonably likely to have a
material impact on Borrower’s business or financial condition (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Lender reasonably requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all such licenses or agreements to be deemed “Collateral” and for Lender to
have a security interest in it that might otherwise be restricted or prohibited
by law or by the terms of any such license or, whether now existing or entered
into in the future, and (y) Lender shall have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Lender’s rights and remedies under this Agreement and the other Loan Documents.

5.3 Litigation. Other than as disclosed in the Perfection Certificate, there are
no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than One Hundred Thousand Dollars ($100,000.00).

5.4 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Lender fairly
present, in all material respects Borrower’s consolidated financial condition
and Borrower’s consolidated results of operations. There has not been any
material deterioration in Borrower’s consolidated financial condition since the
date of the most recent financial statements submitted to Lender.

 

5



--------------------------------------------------------------------------------

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions contemplated by
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business. None of Borrower’s or any of
its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower and its Subsidiaries have
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower. Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Lender in writing of the commencement of, and any
material development in, the proceedings, (c) posts bonds or takes any other
steps required to prevent the governmental authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien”. Borrower is unaware of any claims or adjustments proposed for
any of Borrower’s prior tax years which could result in additional taxes
becoming due and payable by Borrower. Borrower has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, to pay off and terminate the Existing Loan Agreement,
and to fund its general business requirements and not for personal, family,
household or agricultural purposes.

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Lender, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Lender, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained in the certificates or statements not
misleading (it being recognized that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).

 

  6. AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

 

  6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, the noncompliance with which could have a
material adverse effect on Borrower’s business.

 

6



--------------------------------------------------------------------------------

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Lender, in all of its property. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Lender.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to Lender: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower’s
consolidated operations (prepared in accordance with GAAP) for such month
certified by a Responsible Officer and in a form acceptable to Lender; (ii) as
soon as available, but no later than ninety (90) days after the last day of
Borrower’s fiscal year, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from Pricewaterhouse Coopers or another nationally
recognized independent certified public accounting firm; (iii) as soon as
available, but no later than forty-five (45) days after the last day of each of
Borrower’s fiscal years, Borrower’s financial projections for the current fiscal
year as approved by Borrower’s Board of Directors; (iv) within five (5) days of
delivery, copies of all statements, reports and notices made available to all of
Borrower’s security holders or to any holders of Subordinated Debt; (v) within
five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission or a link thereto on Borrower’s or another
website on the Internet; (vi) a prompt report of any legal actions pending or
threatened against Borrower or any of its Subsidiaries that could result in
damages or costs to Borrower or any of its Subsidiaries of Two Hundred Fifty
Thousand Dollars ($250,000) or more; and (vii) other financial information
reasonably requested by Lender.

(b) Within thirty (30) days after the last day of each month, deliver to Lender
with the monthly financial statements, a duly completed Compliance Certificate
signed by a Responsible Officer.

6.3 Inventory; Returns. Keep all material Inventory in good and marketable
condition, free from material defects except for all Inventory (i) sold in the
ordinary course of business, and (ii) for which adequate reserves have been
made. Returns and allowances between Borrower and its Account Debtors shall
follow Borrower’s customary practices as they exist at the Effective Date.
Borrower must promptly notify Lender of all returns, recoveries, disputes and
claims that involve more than One Hundred Thousand Dollars ($100,000).

6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owned by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Lender, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Lender
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Lender. All property policies shall have
a lender’s loss payable endorsement showing Lender as lender loss payee and
waive subrogation against Lender, and all liability policies shall show, or have
endorsements showing, Lender as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer must
give Lender at least thirty (30) days notice before canceling its policy.
Borrower shall provide Lender at least thirty (30) days’ notice before
canceling, amending, or declining to renew its policy, and shall provide Lender
the same notice in the event Borrower discovers that the insurer intends to
cancel, amend or decline to renew Borrower’s policy. At Lender’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Lender’s option, be
payable to Lender on account of the Obligations. Notwithstanding any provision
herein to the contrary, the Prepayment Fee shall not apply to or be assessed
upon any prepayment made by Borrower if such payments were required by Lender to
be made pursuant to the terms of this Section 6.5. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to $100,000 with respect to any loss, but not exceeding $200,000, in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Lender has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Lender, be payable to
Lender, on account of the Obligations. If Borrower fails to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Lender may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Lender deems prudent.

 

7



--------------------------------------------------------------------------------

6.6 Operating Accounts.

(a) Maintain its and its subsidiaries’ and parent’s operating, depository, and
securities accounts with Comerica Bank, Silicon Valley Bank or UBS or an
Affiliate of such institutions, subject to control agreements in favor of (and
in form and content reasonably acceptable to) Lender.

(b) Provide Lender five (5) days’ prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than the
institutions identifies in Section 6.6(a), above, or their Affiliates. In
addition, for each Collateral Account that Borrower at any time maintains,
Borrower shall cause the applicable bank or financial institution at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Lender’s Lien in such Collateral Account in accordance with
the terms hereunder, which Control Agreement may not be terminated without prior
written consent of Lender. The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Lender by Borrower as such.

6.7 Protection of Intellectual Property Rights. Borrower shall protect, defend
and maintain the validity and enforceability of its intellectual property in all
material respects.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Lender, without expense to
Lender, Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Lender with respect to any Collateral or relating to Borrower.

6.9 Further Assurances. Execute any further instruments and take further action
as Lender reasonably requests to perfect or continue Lender’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Lender,
within five (5) days after the same are sent or received, copies of all
correspondence (excluding routine correspondence), reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower or any of its Subsidiaries.

6.10 Notices of Litigation and Default. Borrower will give prompt written notice
to Lender of any litigation or governmental proceedings pending or threatened
(in writing) against Borrower which would reasonably be expected to have a
material adverse effect with respect to Borrower. Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to Lender of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

6.11 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Lender of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Lender to
cause each such domestic Subsidiary to guarantee the Obligations of Borrower
under the Loan Documents and grant a continuing pledge and security interest in
and to the assets of such Subsidiary (substantially as described on Exhibit A
hereto); and Borrower shall grant and pledge to Lender a perfected security
interest in the stock, units or other evidence of ownership of each.

 

8



--------------------------------------------------------------------------------

6.12 New Office Location, Name, and Jurisdiction. Borrower shall provide at
least thirty (30) days prior written notice to Lender before: (1) adding any new
offices or business locations, including warehouses (unless any such new office
or business location contains less than Fifty Thousand Dollars ($50,000) in
Borrower’s assets or property), (2) changing its jurisdiction of organization,
(3) changing its organizational structure or type, (4) changing its legal name,
or (5) changing any organizational number (if any) assigned by its jurisdiction
of organization. Notwithstanding anything to the contrary and without limiting
the generality of the foregoing, Borrower shall use commercially reasonable
efforts to deliver a landlord’s waiver, in form and substance reasonably
acceptable to Lender, for any location that contains greater than Two Hundred
Fifty Thousand Dollars ($250,000) in Borrower’s assets or property.

 

  7. NEGATIVE COVENANTS

Borrower shall not do any of the following without Lender’s prior written
consent:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; and
(c) in connection with Permitted Liens and Permitted Investments; and (d) of
non-exclusive licenses for the use of the property, of Borrower or its
Subsidiaries in the ordinary course of business and licenses that could not
result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) have a change in senior management (unless a replacement person is
appointed by the Borrower’s board of directors within 90 days of such change) or
(ii) enter into any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than 49% of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions (other than by the sale of Borrower’s equity securities in a public
offering or to venture capital investors so long as Borrower identifies to
Lender the venture capital investors prior to the closing of the transaction).

7.3 Mergers or Acquisitions. Without the prior written consent of Lender, which
consent will not be unreasonably withheld or delayed, merge or consolidate, or
permit any of its Subsidiaries to merge or consolidate, with any other Person,
or acquire, or permit any of its Subsidiaries to acquire, all or substantially
all of the capital stock or property of another Person. A Subsidiary may merge
or consolidate into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Lender) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
intellectual property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

 

9



--------------------------------------------------------------------------------

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; and
(iii) Borrower may repurchase the stock of former employees, directors, or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchase does not exceed in
the aggregate of One Hundred Thousand Dollars ($100,000) per fiscal year, or
(b) directly or indirectly make any Investment other than Permitted Investments,
or permit any of its Subsidiaries to do so.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, or
(b) equity investments by Borrower’s investors or instruments provided by
Borrower’s investors constituting Permitted Indebtedness.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Lender.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

7.11 Indebtedness Payments. Borrower shall not (i) prepay, redeem, purchase,
defease or otherwise satisfy in any manner prior to the scheduled repayment
thereof any Indebtedness for borrowed money (other than (A) amounts due or
permitted to be prepaid under this Loan Agreement, (B) prepayment of amounts due
under the Existing Loan Agreement, or (C) the conversion of convertible debt
securities into equity securities and in connection therewith cash payments in
lieu of issuing fractional shares) or any lease obligations, (ii) amend, modify
or otherwise change the terms of any Indebtedness (other than the Loan) or
capital lease obligations so as to accelerate the scheduled repayment thereof or
(iii) repay any Indebtedness to officers, directors or shareholders.

 

  8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date). During the cure period, the failure to cure the
payment default is not an Event of Default (but no Credit Extension will be made
during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, or 6.11, or violates any covenant in Section 7; or

 

10



--------------------------------------------------------------------------------

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this Section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with Comerica Bank or any Affiliate thereof, or (ii) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency, and the same under subclauses (i) and (ii) hereof are
not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; and

(b)(i) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any part of its
business;

8.5 Insolvency (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could have a material adverse effect on Borrower’s business.

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Thousand Dollars ($200,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) )shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, vacation, or stay of such
judgment, order or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Lender or to induce Lender to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Lender, or any creditor that has
signed such an agreement with Lender breaches any terms of such agreement; or

8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
material adverse effect on Borrower’s business or operations.

 

11



--------------------------------------------------------------------------------

  9. RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Lender
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Lender);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Lender;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Lender considers advisable, notify any
Person owing Borrower money of Lender’s security interest in such funds, and
verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Lender requests and make it available as Lender
designates. Lender may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Lender a license to
enter and occupy any of its premises, without charge, to exercise any of
Lender’s rights or remedies;

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Lender owing to or for the credit or the account of
Borrower;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Lender’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Lender;

(g) place a “hold” on any account maintained with Lender and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(h) demand and receive possession of Borrower’s Books; and

(i) exercise all rights and remedies available to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Lender as its lawful
attorney-in-fact, exercisable only upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Lender determines reasonable;
(d) make, settle, and adjust all claims under Borrower’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Lender or a third party as the Code permits.
Borrower hereby appoints Lender as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Lender’s security interest in the Collateral regardless of whether an Event
of Default has occurred until all Obligations have been satisfied in full and
Lender is under no further obligation to make Credit Extensions hereunder.
Lender’s foregoing appointment as Borrower’s attorney in fact, and all of
Lender’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Lender’s obligation to
provide Credit Extensions terminates.

 

12



--------------------------------------------------------------------------------

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lender may obtain such insurance or make such payment, and all amounts
so paid by Lender are Lender’s Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Lender will make reasonable efforts to provide Borrower with notice of Lender
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Lender are deemed an agreement to make similar
payments in the future or Lender’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Lender shall allocate or apply any
payments required to be made by Borrower to Lender or otherwise received by
Lender under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement. If an Event of Default has occurred and
is continuing, Lender may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Lender shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Lender for any deficiency. If Lender, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

9.5 Liability for Collateral. So long as Lender complies with reasonable banking
practices regarding the safekeeping of the Collateral in the possession or under
the control of Lender, Lender shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Lender’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Lender and then is only
effective for the specific instance and purpose for which it is given. Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Lender has all rights and remedies provided under the Code, by law,
or in equity. Lender’s exercise of one right or remedy is not an election, and
Lender’s waiver of any Event of Default is not a continuing waiver. Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Lender on which Borrower is
liable.

 

  10. NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Either Lender or Borrower may change its address or facsimile number by
giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

13



--------------------------------------------------------------------------------

If to Borrower:    Complete Genomics, Inc.       2071 Stierlin Court      
Mountain View, California 94043       Attn:    Ajay Bansal, Chief Financial
Officer       Fax:    (650) 964-2108       Email:   
abansal@completegenomics.com    If to Lender:    Oxford Finance Corporation   
   133 North Fairfax Street       Alexandria, Virginia 22314       Attn:   
General Counsel       Fax:    (703) 519-5225    with a copy to:    DLA Piper LLP
(US)       4365 Executive Drive, Suite 1100       San Diego, California
92121-2133       Attn:    Troy Zander, Esquire       Fax:    (858) 638-5086   
   Email:    troy.zander@dlapiper.com   

 

  11. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Each of Borrower and Lender submits to the exclusive
jurisdiction of the State and Federal courts in California; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Lender
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of such Person. Borrower
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and Borrower hereby waives any objection that
it may have based upon lack of personal jurisdiction, improper venue, or forum
non conveniens and hereby consents to the granting of such legal or equitable
relief as is deemed appropriate by such court. Borrower hereby waives personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such summons, complaints, and other process may
be made by registered or certified mail addressed to Borrower at the address set
forth in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ TO THIS AGREEMENT TO WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and the parties
hereby submit to the jurisdiction of such court. The reference proceedings shall
be conducted pursuant to and in accordance with the provisions of California
Code of Civil Procedure §§ 638 through 645.1, inclusive. The private judge shall
have the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

14



--------------------------------------------------------------------------------

  12. GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Lender’s prior written consent (which may be granted or withheld in Lender’s
discretion). Lender has the right, without the consent of, but with prompt
notice (unless an Event of Default has occurred) to Borrower, to sell, transfer,
assign, pledge, negotiate, or grant participation in all or any part of, or any
interest in, Lender’s obligations, rights, and benefits under this Agreement and
the other Loan Documents.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Lender and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Lender’s Expenses
incurred, or paid by Indemnified Person from, following, or arising from
transactions between Lender and Borrower (including reasonable attorneys’ fees
and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Lender may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.

12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by Lender and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Lender shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

 

15



--------------------------------------------------------------------------------

12.9 Confidentiality. In handling any confidential information, Lender shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Lender’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Lender shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to regulators or as otherwise required
in connection with an examination or audit; (e) as Lender considers appropriate
in exercising remedies under the Loan Documents; and (f) to third party service
providers of Lender so long as such service providers have executed a
confidentiality agreement with Lender with terms no less restrictive than those
contained herein. Confidential information does not include information that
either: (i) is in the public domain or in Lender’s and/or Lender’s possession
when disclosed to Lender, or becomes part of the public domain after disclosure
to Lender (other than as a direct consequence of Lender’s disclosure); or
(ii) is disclosed to Lender by a third party, if Lender does not know that the
third party is prohibited from disclosing the information. Lender may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis, so
long as Lender does not disclose Borrower’s identity or the identity of any
person associated with Borrower unless otherwise expressly permitted by this
Agreement. The provisions of the immediately preceding sentence shall survive
the termination of this Agreement.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and any one or more of Lender and any Lender arising out of or relating
to the Loan Documents, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and other costs and expenses incurred, in addition to
any other relief to which it may be entitled.

12.11 Right of Set Off. Borrower hereby grants to Lender, a lien, security
interest and right of set off as security for all Obligations to Lender
hereunder, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Lender or any entity under the control of
Lender (including an Lender affiliate) or in transit to any of them. At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Lender may set off the same or any part thereof and apply the
same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. ANY
AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

  13. DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is May 1, 2012.

“ATEL” means ATEL Ventures, Inc.

“ATEL Indebtedness” means indebtedness of Borrower in favor of ATEL, not to
exceed the principal amount of Five Million Five Hundred Twenty One Thousand
Five Hundred Ninety Seven Dollars ($5,521,597) as of March 15, 2011; provided
that, once the ATEL Indebtedness is repaid, it may not be reborrowed.

 

16



--------------------------------------------------------------------------------

“ATEL Lien” means a Lien in favor of ATEL to secure repayment of the ATEL
Indebtedness, provided the same is limited to the specific Equipment financed by
ATEL.

“Basic Rate” means the per annum rate of interest (based on a year of 360 days)
equal to the greater of (i)9.80% and (ii) the sum of (a) the 90-day U.S. LIBOR
rate reported in the Wall Street Journal three (3) Business Days prior to the
Funding Date of the Term Loan, plus (b) 9.50%.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Lender may conclusively rely on such certificate unless and until
such Person shall have delivered to Lender a further certificate canceling or
amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Lender is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit at
Comerica Bank or other banking institution where Borrower is permitted to open
accounts pursuant to this Agreement, maturing no more than one (1) year after
issue. For the avoidance of doubt, the direct purchase by the borrower,
co-borrower, or any subsidiary of the borrower of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower, co-borrower, or any
subsidiary of Borrower shall be conclusively determined by Lender as an
ineligible Cash Equivalent, and any such transaction shall expressly violate
each other provision of this agreement governing Permitted Investments.
Notwithstanding the foregoing, Cash Equivalents does not include and Borrower
and each Subsidiary is prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long-term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security.

“Claims” are defined in Section 12.2 hereof.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

17



--------------------------------------------------------------------------------

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10 hereof.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Lender pursuant to which Lender
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is the Term Loan or any other extension of credit by Lender
for Borrower’s benefit.

“Default Rate” is defined in Section 2.2(b) hereof.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account as identified to
Lender in writing as of the Effective Date or from time to time thereafter.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Effective Date” is defined in the preamble of this Agreement.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8 hereof.

“Existing Lender” is Comerica Bank.

“Existing Loan Agreement” is that existing Loan and Security Agreement by and
between Borrower and Comerica Bank dated as of December 15, 2010, as amended and
in effect.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Maturity Date, (b) the acceleration of the Loan, or (c) the
prepayment of the Loan, equal to the amount of Loan multiplied by the Final
Payment Percentage.

 

18



--------------------------------------------------------------------------------

“Final Payment Percentage” is three and three quarters percent (3.75%).

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2 hereof.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Lender” is Oxford Finance Corporation.

“Lender’s Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

 

19



--------------------------------------------------------------------------------

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan” is the Term Loan.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or for the benefit of Lender in connection
with this Agreement, all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lender’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Maturity Date” is the date which is twenty-nine (29) months after the
Amortization Date.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lender’s Expenses, Prepayment Fee, the Final Payment and other amounts
Borrower owes Lender now or later, under this Agreement or the other Loan
Documents (other than any Warrant(s)), including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin (whether or not allowed) and debts, liabilities, and the
performance of Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Payment Date” is the first day of each calendar month.

“Perfection Certificate” is defined in Section 5.1 hereof.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Lender under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate other than Indebtedness incurred in connection with the Existing
Loan Agreement;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) the ATEL Indebtedness;

(f) Indebtedness secured by Permitted Liens; and

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

 

20



--------------------------------------------------------------------------------

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Cash Equivalents;

(c) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments therein by Borrower do not exceed One Million Dollars
($1,000,000) in the aggregate in any fiscal year; and

(d) Investments in accordance with Borrower’s investment policy as in effect on
the Effective Date, as may be immaterially amended from time to time.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
(other than Liens granted in favor of Existing Lender in connection with the
Existing Loan Agreement) or arising under this Agreement and the other Loan
Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Lender a security interest;

(f) non-exclusive licenses of intellectual property granted to third parties in
the ordinary course of business and licenses of intellectual property that could
not result in a legal transfer of title of the licensed property that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

(g) the ATEL Lien; and

(h) carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Fee” shall be an additional fee payable to Lender in amount equal
to, for a prepayment made on or before the Maturity Date,

 

21



--------------------------------------------------------------------------------

(i) for a prepayment made on or after the Funding Date of the Term Loan through
and including the first anniversary of the Funding Date of the Term Loan, two
percent (2.00%) of the principal amount of the outstanding Loan as of the date
of such prepayment;

(ii) for a prepayment made after the date which is after the first anniversary
of the Funding Date of the Term Loan through and including the second
anniversary of the Funding Date of the Term Loan, one percent (1.00%) of the
principal amount of the outstanding Loan as of the date of such prepayment; and

(iii) for a prepayment made after the date which is after the second anniversary
of the Funding Date of the Term Loan, one half of one percent (0.50%) of the
principal amount of the outstanding Loan as of the date of such prepayment.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Secured Promissory Note” is defined in Section 2.3 hereof.

“Secured Promissory Note Record” is a record maintained by Lender with respect
to the outstanding Obligations and credits made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Lender (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Lender entered into between Lender, the Borrower and the other creditor), on
terms acceptable to Lender.

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

“Term Loan” is defined in Section 2.1.1 hereof.

“Transfer” is defined in Section 7.1 hereof.

“Warrant” are those certain Warrants to Purchase Stock dated as of the Effective
Date executed by Borrower in favor of Lender.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: COMPLETE GENOMICS, INC., as Borrower

By  

/s/ Ajay Bansal

Name:  

Ajay Bansal

Title:  

Assistant Secretary and Chief Financial  Officer

LENDER: OXFORD FINANCE CORPORATION, as Lender

By  

/s/ T.A. Lex

Name:  

T.A. Lex

Title:  

Chief Operating Officer

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, all certificates
of deposit, fixtures, letters of credit rights (whether or not the letter of
credit is evidenced by a writing), securities, and all other investment
property, supporting obligations, and financial assets, whether now owned or
hereafter acquired, wherever located;

and all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.

Notwithstanding the foregoing, for so long as the ATEL Indebtedness is
outstanding, the Collateral does not include any of the Equipment identified on
Annex I hereto.

Pursuant to the terms of a certain negative pledge arrangement with Lender,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Lender’s prior written consent.

Exhibit A to Loan and Security Agreement



--------------------------------------------------------------------------------

ANNEX I

(List of Equipment Financed by ATEL and Excluded from Collateral

as long as the ATEL Indebtedness is Outstanding)

 

Exhibit A to Loan and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Loan Payment/Advance Request Form

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting authorized office of COMPLETE
GENOMICS, INC., a Delaware corporation with offices located at 2071 Stierlin
Court, Mountain View, California 94043 (“Borrower”), does hereby certify to
OXFORD FINANCE CORPORATION (“Lender”), in connection with that certain Loan and
Security Agreement dated as of March 25, 2011, by and between Borrower and
Lender (the “Loan Agreement”; with other capitalized terms used below having the
meanings ascribed thereto in the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Lender.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

7. The proceeds of the Term Loan shall be disbursed as follows:

8. Disbursement from Lender:

 

Loan Amount

   $ 20,000,000.00   

Plus:

  

—Deposit Received

   $ 100,000.00   

Less:

  

—Existing Debt Payoff to be remitted to Comerica Bank per the Payoff Letter
dated March 25, 2011

   ($ 7,366,685.17 ) 

—Lender’s Legal Fees

   ($ 39,693.88 )* 

— Facility Fee

   ($ 100,000.00 ) 

Net Proceeds due from Lender:

   $ 12,593,620.95   

 

* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



--------------------------------------------------------------------------------

The aggregate net proceeds of the Term Loan in the amount of $12,593,620.95
shall be transferred to Borrower’s account as follows:

 

Account Name:    Complete Genomics, Inc. Bank Name:    Comerica Bank Bank
Address:    333 W. Santa Clara St., San Jose, CA 95113 Account Number:    ABA
Number:   

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

 

BORROWER: COMPLETE GENOMICS, INC.

By  

/s/ Ajay Bansal

Name:  

Ajay Bansal

Title:  

Chief Financial Officer

LENDER: OXFORD FINANCE CORPORATION

By  

/s/ T.A. Lex

Name:  

T.A. Lex

Title:  

Chief Operating Officer

[Signature Page to Loan Payment/Advance Request Form; Disbursement Letter]



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    OXFORD FINANCE CORPORATION, as Lender    Date:                      FROM:
   COMPLETE GENOMICS, INC., as Borrower   

The undersigned authorized officer of Complete Genomics, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Lender (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), (1) Borrower is in complete
compliance for the period ending                      with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Lender. Attached are the
required documents supporting the certification. The undersigned certifies, in
the capacity as an officer of the Borrower, that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges,
in the capacity as an officer of the Borrower, that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly Financial Statements

Compliance Certificate

   Monthly within 30 days    Yes    No Audited Financial Statements    Annually
within 90 days after FYE    Yes    No Board Approved Projections    Annually
within 45 days after FYE    Yes    No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

       LENDER USE ONLY   COMPLETE GENOMICS, INC.    Received by:   

 

            AUTHORIZED SIGNER   By:  

 

     Date:   

 

  Name:  

 

          Title:  

 

     Verified:   

 

            AUTHORIZED SIGNER          Date:   

 

         Compliance Status:         Yes    No  

Exhibit C to Loan and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT D

SECURED PROMISSORY NOTE

 

$                Dated:  March 25, 2011

FOR VALUE RECEIVED, the undersigned, COMPLETE GENOMICS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of OXFORD FINANCE
CORPORATION (“Lender”) the principal amount of              ($            ) or
such lesser amount as shall equal the outstanding principal balance of the Loan
made to Borrower by Lender, plus interest on the aggregate unpaid principal
amount of the Loan, at the rates and in accordance with the terms of the Loan
and Security Agreement by and between Borrower and Lender (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued interest hereunder
and under the Loan Agreement shall be due and payable on the applicable Maturity
Date as set forth in the Loan Agreement.

Borrower agrees to pay any initial partial month interest payment from the date
of this Note to the first Payment Date (“Interim Interest”) on the first Payment
Date.

Principal, interest and all other amounts due with respect to the Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note. The principal amount of
this Note and the interest rate applicable thereto, and all payments made with
respect thereto, shall be recorded by Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Loan to Borrower, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2 of the Loan
Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan and all other amounts due Lender under the Loan
Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent.
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

Exhibit D to Loan and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: COMPLETE GENOMICS, INC.

By:  

 

Name:  

 

Title:  

 

 

Exhibit D to Loan and Security Agreement



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

   Principal
Amount      Interest Rate      Scheduled
Payment  Amount      Notation By                                      



--------------------------------------------------------------------------------

CORPORATE BORROWING CERTIFICATE

 

BORROWER:    Complete Genomics, Inc. (“Borrower”)    DATE: March 25, 2011
LENDER:    Oxford Finance Corporation (“Lender”)   

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto as Exhibit A is a true, correct and complete copy of
Borrower’s Certificate of Incorporation (including amendments), as filed with
the Secretary of State of the state in which Borrower is incorporated as set
forth in paragraph 1 above. Such Certificate of Incorporation has not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors. Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and Lender may rely on them
until Lender receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

  

Title

  

Signature

   Authorized to
Add or Remove
Signatories

Ajay Bansal

   Assistant Secretary and Chief Financial Officer   

 

   ¨

Alan C. Mendelson

   Secretary   

 

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Lender.

Execute Loan Documents. Execute any loan documents Lender requires.

Grant Security. Grant Lender a security interest in any of Borrower’s assets
according to the terms of the Loan Agreement.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Issue Warrants. Issue warrants for Borrower’s capital stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.



--------------------------------------------------------------------------------

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate on behalf of the Borrower
in my capacity as Secretary as of the date first set forth above.

 

By:  

 

Name:   Alan C. Mendelson Title:   Secretary

I, the Assistant Secretary and Chief Financial Officer of Borrower, hereby
certify as to paragraphs 1 through 5 above, as of the date set forth above.

 

By:  

 

Name:   Ajay Bansal Title:   Assistant Secretary and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of Incorporation

[See attached.]